Citation Nr: 1029962	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1944 to May 1946.  The 
appellant is his widow.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing before the undersigned was held at the RO in June 2010.  
The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2010, the appellant submitted VA form 21-4142s 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) pertaining to private cardiac 
treatment received by the Veteran prior to his death.  Although 
the record contains some of the corresponding treatment records, 
it does not appear that all of the records related to the 
reported treatment providers have been requested or associated 
with the files.  These must be requested.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159; Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

2.  Ensure that all outstanding, relevant VA 
treatment records have been associated with 
the file.

3.  Request medical records from the 
treatment providers reported in the April 
2010 VA Form 4142s.  

4.  Thereafter, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
she is notified by the RO.  The appellant and her representative 
have the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009.).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

